Citation Nr: 1613693	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-17 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty February 6, 1977 to March 4, 1977.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his April 2010 VA Form 9, the Veteran requested a travel board hearing on this matter.  In a June 2010 hearing election form, the Veteran agreed to a video conference hearing instead.  He was scheduled to testify at a video conference hearing before a Veterans Law Judge on February 24, 2016, but failed to appear.  In a letter dated the following day, the Veteran's representatives notified the Board that the Veteran had been unable to attend this hearing due to a snowstorm that day.  The Board finds that inclement weather is good cause for failure to attend this hearing and a new hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

Reschedule the Veteran for a video conference hearing before a Veterans Law Judge.  Notify the Veteran and his representative of the date and time of the hearing in accordance with applicable regulations.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report for the hearing, return the case to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

